DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/27/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu (US 20180212875 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20090238189 A1) in view of Zhu (US 20180212875 A1) and further in view of Raman (US 20180006877 A1).
Regarding Claim 1, 20

Tripathi teaches:

A method comprising: receiving, by a packet processing system comprising a set of one or more host machines configured to provide functionality for a plurality of virtual network interface cards (VNICs) (¶38 the virtual switch (400) is managed by a host operating system (410) within which virtual machine X (402) and virtual machine Y (404) are located, host operating system (410) may be configured to identify network traffic targeted at a VNIC in the same blade, and route the traffic to the VNIC using the virtual switch (400), VNIC X and VNIC Y (plurality of virtual network interface cards (VNICs)))  , 

 determining, by the packet processing system and based on information included in the first packet, a first VNIC of the plurality of VNICs to be used for processing the first packet (¶9 network express manager (packet processing system) further comprises a hardware classifier configured to register a local Internet Protocol (IP) address associated with a VNIC selected from the plurality of VNICs in a lookup table, receive a packet addressed to the VNIC (determining VNIC to be used for processing the first packet) and comprising a destination IP address (information included in first packet), classify the packet as a type selected from a group consisting of local traffic and forwarding traffic using the lookup table); 

determining, by the packet processing system and based on information included in the second packet, that the first VNIC of the plurality of VNICs is to be used for processing the second packet (¶10 classifying network traffic (first packet and second packet), registering a local Internet Protocol (IP) address associated with a virtual network interface card (VNIC) in a lookup table (determining VNIC to be used for processing the second packet), receiving a packet comprising a destination IP address (second packet), and classifying the packet as a type selected from the group consisting of local traffic and forwarding traffic using the lookup table); 

Tripathi does not teach:

a first packet originating from a first compute instance hosted on a first host machine and a second packet originating from a second compute instance hosted on a second host machine, wherein the first and second host machines are different from the set of one or more host machines included in the packet processing system;

determining, by the packet processing system and based on information associated with the first VNIC and destination information included in the first packet, a first next-hop target to which the first packet is to be forwarded; 

determining, by the packet processing system and based on information associated with the first VNIC and destination information included in the second packet, a second next-hop target to which the second packet is to be forwarded; 

causing, by the packet processing system, the first packet to be forwarded to the first next-hop target; and 

causing, by the packet processing system, the second packet to be forwarded to the second next-hop target.

ZHU teaches:

a first packet originating from a first compute instance hosted on a first host machine and a second packet originating from a second compute instance hosted on a second host machine, wherein the first and second host machines are different from the set of one or more host machines included in the packet processing system (¶63 fig. 2 VM 1 and VM2, VM 1 with VNIC 1 VM2 with VNIC 4, with packet origination from VM 1 and VM2, a network adapter configures one VF for each of the multiple vNICs. Referring to FIG. 2, a vNIC1, a vNIC2, and a vNIC3 are configured for a VM1. Correspondingly, a VF1, a VF2, and a VF3 are configured for the network adapter, and are corresponding to the vNIC1, the vNIC2, and the vNIC3 of the VM1 respectively. Likewise, a vNIC4, a vNIC5, and a vNIC6 are configured for a VM2, and a VF4, a VF5, and a VF6 are configured for the network adapter, and are corresponding to the vNIC4, the vNIC5, and the vNIC6 of the VM2 respectively);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi in light of ZHU in order to have multiple VNICs configured for on host machine (ZHU ¶63).
Tripathi-Zhu does not teach:

determining, by the packet processing system and based on information associated with the first VNIC and destination information included in the first packet, a first next-hop target to which the first packet is to be forwarded; 

determining, by the packet processing system and based on information associated with the first VNIC and destination information included in the second packet, a second next-hop target to which the second packet is to be forwarded; 

causing, by the packet processing system, the first packet to be forwarded to the first next-hop target; and 

causing, by the packet processing system, the second packet to be forwarded to the second next-hop target.


Raman teaches:

determining, by the packet processing system and based on information associated with the first VNIC and destination information included in the first packet, a first next-hop target to which the first packet is to be forwarded (¶111 MPRE is a local instantiation of a logical routing element (packet processing system) that operates across the different host machines and can perform L3 packet forwarding between VMs on a same host machine or on different host machines ¶110 MPREs 1330 perform L3 routing on data packets received from a virtual port on the MPSE 1320.  this routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI ¶62 parameters of a VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses (first and second next hop target)); 



determining, by the packet processing system and based on information associated with the first VNIC and destination information included in the second packet, a second next-hop target to which the second packet is to be forwarded (¶111 MPRE is a local instantiation of a logical routing element (packet processing system) that operates across the different host machines and can perform L3 packet forwarding between VMs on a same host machine or on different host machines ¶110 MPREs 1330 perform L3 routing on data packets received from a virtual port on the MPSE 1320.  this routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI ¶62 parameters of a VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses (first and second next hop target)); 

causing, by the packet processing system, the first packet to be forwarded to the first next-hop target (¶111 MPRE is a local instantiation of a logical routing element (packet processing system) that operates across the different host machines and can perform L3 packet forwarding between VMs on a same host machine or on different host machines ¶110 MPREs 1330 perform L3 routing on data packets received from a virtual port on the MPSE 1320.  this routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI); and 

causing, by the packet processing system, the second packet to be forwarded to the second next-hop target (¶111 MPRE is a local instantiation of a logical routing element (packet processing system) that operates across the different host machines and can perform L3 packet forwarding between VMs on a same host machine or on different host machines ¶110 MPREs 1330 perform L3 routing on data packets received from a virtual port on the MPSE 1320.  this routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-ZHu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 2

Tripathi-ZHu -Raman teaches:

The method of claim 1.

Tripathi teaches:

The method of claim 1, wherein the first compute instance is part of a first virtual network and the second compute instance is part of a second virtual network that is different from the first virtual network (¶30-31 blade 200 fig. 2  ¶9 a plurality of virtual network interface cards (VNICs) and located in a plurality of computers communicatively coupled with each other via a chassis interconnect, ¶28 blade chassis (100) may be connected to multiple networks (first virtual network with a host having an associated VNIC, and a second virtual network with a different host associated with a VNIC), for example using multiple network ports, 

Regarding Claim 3

Tripathi-Zhu-Rahman teaches:

The method of claim 1.

Tripathi teaches:

The method of claim 1, wherein the first compute instance and the second compute instance are part of a first virtual network (¶30-31 blade 200 fig. 2  ¶9 a plurality of virtual network interface cards (VNICs) and located in a plurality of computers communicatively coupled with each other via a chassis interconnect, the blade (200) includes a host operating system (not shown) configured to execute one or more virtual machines (e.g., virtual machine C (202), virtual machine D (204), ¶38 the virtual switch (400) is managed by a host operating system (410) within which virtual machine X (402) (first virtual network)  and virtual machine Y (404) are located, host operating system (410) may be configured to identify network traffic targeted at a VNIC in the same blade, and route the traffic to the VNIC using the virtual switch (400), VNIC X and VNIC Y (plurality of virtual network interface cards (VNICs)).

Regarding Claim 4

Tripathi-Zhu-Rahman teaches:

The method of claim 1.

Raman teaches:
The method of claim 1, wherein the first and second host machines are different from each other (¶32 ¶6 ¶4 fig. 2 Host 1 (VM 1 and VM2) Host 2 (VM3 and VM4) and Host 3 network services are implemented by individual host machines).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).



Regarding Claim 5

Tripathi-Zhu-Rahman teaches:

The method of claim 1.

Raman teaches:
The method of claim 1, wherein the first and second compute instances are hosted on a first host machine (¶32 ¶6 ¶4 fig. 2 Host 1 (VM 1 and VM2) Host 2 (VM3 and VM4) and Host 3 network services are implemented by individual host machines).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 6

Tripathi-Zhu-Rahman teaches:

The method of claim 4

Raman teaches:

The method of claim 4, further comprising: receiving, by a first network virtualization device associated with the first host machine, the first packet from the first host machine (¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (first host machine associated with VMs ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations); 

receiving, by a second network virtualization device associated with the second host machine, the second packet from the second host machine ((¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (first host machine associated with VMs ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations); 

communicating, by the first network virtualization device, the first packet to the packet processing system comprising the set of one or more host machines ((¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (first set of one or more host machines associated with VMs ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations); and 

communicating, by the second network virtualization device, the second packet to the packet processing system comprising the set of one or more host machines (¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 7

Tripathi-Zhu-Raman teaches:

The method of claim 6

Raman teaches:
The method of claim 6, wherein the first packet is received by the first network virtualization device from a first network interface card (NIC) on the first host machine and the second packet is received by the second network virtualization device from a second NIC on the second host machine (¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu- in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 8
Tripathi-Zhu-Raman teaches:

The method of claim 6

Raman teaches:
The method of claim 6, wherein the communicating the first packet comprises: executing, by the first network virtualization device, a first micro-VNIC associated with the first compute instance; and causing, by the first micro-VNIC, the first packet to be communicated to the packet processing system (¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 9

Tripathi-Zhu-Raman  teaches:

The method of claim 8

Raman teaches:
 The method of claim 8, wherein the first micro-VNIC directs the first packet to a virtual internet protocol address of the first VNIC ((¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 10

Tripathi-Zhu-Raman teaches:

The method of claim 6

Raman teaches:
The method of claim 6, wherein the communicating the second packet comprises: executing, by the second network virtualization device, a second micro-VNIC associated with the second compute instance; and causing, by the second micro-VNIC, the second packet to be communicated to the packet processing system ((¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 11

Tripathi-Zhu-Raman teaches:

The method of claim 10

Raman teaches:
The method of claim 10, wherein the second micro-VNIC directs the second packet to a virtual internet protocol address of the first VNIC ((¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 12

Tripathi-Zhu-Raman teaches:

The method of claim 6

Raman teaches:
 The method of claim 6, wherein the first network virtualization device comprises a processor, a memory coupled to the processor, and executes a packet processor configured to receive the first packet (¶104 virtualization software 1305 serves as the interface between the hosted VMs and the physical NIC 1395 (as well as other physical resources, such as processors and memory).  Each of the VMs includes a virtual NIC (VNIC) for accessing the 
network through the virtualization software 1305.  Each VNIC in a VM is 
responsible for exchanging packets between the VM and the virtualization 
software 1305 ¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 13

Tripathi-Zhu-Raman teaches:

The method of claim 1

Raman teaches:
The method of claim 1, wherein the first packet is received at a third host machine from the set of one or more host machines, and wherein the first VNIC is determined by a first worker thread from a plurality of worker threads implemented by the third host machine, wherein the first packet is processed and forwarded to the first next-hop target by the first worker thread (¶110 routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI (i.e., the VNI of the next-hop's L2 segment)¶8 the network service status comprises a set of statistics regarding packets being dispatched to a set of addresses that serve as eligible next-hop destinations of a distributed load balancer operating at the VNIC¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations)..
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 14

Tripathi-Zhu-Raman teaches:

The method of claim 1

Raman teaches:
 The method of claim 1, wherein the first next-hop target and the second next-hop target are at least one of a virtual router, a service gateway, dynamic routing gateway (DRG), an Internet Gateway, and a network address translation (NAT) gateway (¶110 routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI (i.e., the VNI of the next-hop's L2 segment) ¶8 the network service status comprises a set of statistics regarding packets being dispatched to a set of addresses that serve as eligible next-hop destinations of a distributed load balancer operating at the VNIC (virtual router) ¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 15

Tripathi-Zhu-Raman teaches:

The method of claim 1

Raman teaches:
The method of claim 1, wherein one or more virtual IP addresses are allocated for the first VNIC and each of the one or more virtual IP address is associated with a forwarding rule (¶110 routing operation entails resolving L3 IP address to a next-hop L2 MAC address and a next-hop VNI (i.e., the VNI of the next-hop's L2 segment), ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).


Regarding Claim 16

Tripathi-Zhu-Raman teaches:

The method of claim 1

Tripathi teaches:
The method of claim 1, wherein determining the first next-hop target for the first packet further comprises: determining, by the packet processing system, a first forwarding rule to transmit the first packet to the first next-hop target (¶51 The network express manager (624) receives the network packet via the chassis interconnect (622), inspects the network packet, and determines the target VNIC location using the virtual switching table, ¶60 lookup table (forwarding rule) stores local IP addresses that are associated with the VNIC, ¶65 the packet includes a destination IP address (i.e., the IP address of the packet's final destination), and a Media Access Control (MAC) address of the next network "hop," i.e., the next physical NIC or VNIC designated to process the packet)

Regarding Claim 17

Tripathi-Zhu-Raman teaches:

The method of claim 2

Tripathi teaches:
 The method of claim 2, further comprising: forwarding, by the first next-hop target, the first packet to a first destination (¶51 The network express manager (624) receives the network packet via the chassis interconnect (622), inspects the network packet, and determines the target VNIC location using the virtual switching table (634), ¶60 lookup table stores local IP addresses that are associated with the VNIC, ¶65 the packet includes a destination IP address (i.e., the IP address of the packet's final destination), and a Media Access Control (MAC) address of the next network "hop," i.e., the next physical NIC or VNIC designated to process the packet).


Regarding Claim 19

Tripathi-Zhu-Raman teaches:

The method of claim 4

Raman teaches:
 The method of claim 17, wherein the first destination of the first packet is a third compute instance within the first virtual network ((¶6 Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic ¶62 VNIC may include different sets of parameters, such as a set of possible next hop locations identified by their MAC addresses or IP addresses ¶34-36 fig 2 The VMs 211-216 operated by host machines 131-133 (second host machine associated with VMs, each of the VMs having an associated mico-VNIC ) use the logical switches 221-223 for L2 packet switching operations and logical routers 231-232 for L3 packet routing operations).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu in light of Raman in order to provide a plurality of host machines that is operating in a virtualization software (also referred to as hypervisors, virtualization monitors, or managed forwarding elements) in order to host a set of VMs.  Each VM communicates through VNICs provided by the virtualization software in order to send and receive packet network packet traffic (Raman ¶6).



Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tripathi-Zhu-Raman as applied to claim 4 above, and further in view of Mariappan (US 20200314015 A1).

Regarding Claim 18

Tripathi-Zhu-Raman teaches:

The method of claim 4

Tripathi-Zhu-Raman does not teach:
 The method of claim 17, wherein the first destination of the first packet is a third compute instance within a third virtual network, wherein the third virtual network is separate from the first virtual network.

Mariappan teaches:
 The method of claim 17, wherein the first destination of the first packet is a third compute instance within a third virtual network, wherein the third virtual network is separate from the first virtual network (¶116 multiple virtual network interfaces 212 and 213 for virtual networks corresponding to VRFs 
222A-222B, ¶57 virtual multilayer switching between one or 
more virtual NICs (vNICs) for hosted virtual machines, where such vNICs may also represent a type of virtual hardware component that provide virtual network interfaces to virtual network endpoints).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tripathi-Zhu-Raman in light of Mariappan in order to provide a large collection of interconnected servers that provide computing and/or storage capacity to run 
various applications.  For example, a data center may comprise a facility that 
hosts applications and services for subscribers, i.e., customers of the data 
center (Mariappan ¶2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445